Citation Nr: 0127356	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  97-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran had active service from April 1969 to December 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 1999, the Board remanded this case to 
the RO for further action.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD symptoms have not been attributed to a 
verified inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
August and November 1996 rating decisions; February 1997 
statement of the case; and the April 1998 and May and July 
2001 supplemental statements of the case, all sent to the 
veteran, of the reasons and bases for the denial of his 
claim.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  The Board 
concludes that the discussions in the rating decisions, 
statement of the case, and supplemental statements of the 
case, informed the veteran of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran's medical records have been obtained and he 
has been examined.  In addition, the Board specifically 
remanded this case to assist the veteran; however, 
thereafter, the veteran failed to provide complete and 
sufficient information regarding his alleged stressors.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Background

The veteran had active service from April 1969 to December 
1972.  He served from April 21, 1969 to December 20, 1969 
with 3 months and 12 days of foreign service during that 
time.  He was an artillery crewman with the G Battery, 55th 
Artillery, Americal Division, USARV with service in Chu Lai 
in Vietnam.  He was awarded the National Defense Service 
Medal and the Vietnam Service Medal for that period of time.  
From December 21, 1969 to December 11, 1972, the veteran had 
one year of foreign service.  He was a systems analyst at a 
data processing center during that period of time and was 
transferred from Vietnam back to the United States.  He was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal with 4 bronze service stars, the Vietnam 
Campaign Medal with 60 Device, the Army Commendation Medal, 
the Good Conduct Medical, and 2 Overseas Bars.  His DD 214 
from that period of service shows that the veteran was in 
Vietnam from September 9, 1969 to September 8, 1970.  The 
personnel records also reveal that the veteran was involved 
in the Sanctuary Counteroffensive and the Vietnam 
Counteroffensive Phase VII.

The service medical records do not show any findings or 
diagnosis of a psychiatric disorder.  

In May 1996, the veteran's claim of service connection for 
PTSD was received.  In conjunction with his claim, post-
service medical records were obtained.  Post-service, the 
record shows that the veteran received VA medical treatment 
in 1996.  Outpatient records dated from January to June 1996 
reflect several diagnoses of PTSD based on the veteran's 
complaints of psychiatric symptomatology consistent with such 
a diagnosis.  

In an August 1996 rating decision, service connection for 
PTSD was denied on the basis that the evidence did not 
establish that the veteran had combat service and suffered 
during service a stressful experience sufficient to cause 
PTSD.  The veteran appealed that determination.  In an August 
1996 statement, the veteran reported that he had served with 
two units in Vietnam, the G Battery, 55th Artillery Division 
(Vigilantes) which was stationed in Chu Lai and with the 35th 
General Support Group which was stationed in Saigon.  He 
stated that while he served with the G Battery, 55th 
Artillery Division, he was assigned a roving gunner on Quad 
50.  He related that he ran convoys for defense from ambush 
by the enemy and performed perimeter defense at night.  He 
related that during his duties, he heard women and children 
crying while being engulfed by death.  While he served with 
the 35th General Support Group, he was billeted in an area 
known as Dodge City.  His traumatic experience occurred when 
he stayed with a Vietnamese woman in a downtown apartment 
building where his friend Ron lived with his girlfriend.  He 
stated that early one morning, the Viet Cong were going up 
and down the hallway beating up "mommason" for not paying 
them for the veteran and the Vietnamese woman staying there.  
The Viet Cong indicated that they were going to kill the 
veteran and the woman and repeatedly tried to open the door 
to their room.  This episode went on for over 3 hours and 
then they left.  About a week later, the veteran reported 
that a satchel charge was detonated in that area and persons 
to include children were killed.  The veteran related that he 
felt that if he had informed the proper intelligence group of 
what had happened to him, the bombing might never have 
occurred.  The veteran also submitted a lay buddy statement, 
but it related to an alleged acoustic ear injury.  However, 
the service comrade did state that he was stationed at Fire 
Base Dottie with the veteran.  He indicated his unit of 
assignment was D Battery, 1/82 Artillery of the Americal 
Division.  He referred to one episode which followed a "night 
fire mission."

In November 1996, the RO confirmed and continued the prior 
denial of service connection for PTSD on the basis that there 
was no evidence that the veteran served in combat and that he 
did not have a verifiable stressor.  Thereafter, the veteran 
perfected his appeal.  In his substantive appeal, the veteran 
maintained that he was awarded the Army Commendation Medal 
with V Device which connoted combat service.  However, the 
Board notes that his DD 214 shows that while he was awarded 
the Army Commendation Medal, he was not awarded the Army 
Commendation Medal with V Device.

In December 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO.  With regard to PTSD, the 
veteran testified that he served with the G Battery, 55th 
Artillery Division in Chu Lai as part of fire support for 
fire support base Dottie.  He stated that he was a gunner for 
Quad 50.  He related that they slept during the day and also 
bagged bodies up after a firefight.  He related that they got 
hit by enemy fire about once a month.  The veteran testified 
that they had an Australian who provided perimeter security, 
but he was shot and killed.  He also indicated that his 
division was under incoming mortar fire.  The veteran 
indicated that on one occasion, he saw a woman molested then 
killed execution style.  The veteran also reiterated the the 
episodes when the Viet Cong tried to get into the room he was 
sharing with a woman and when the satchel charge was 
detonated which resulted in the deaths and injuries to 
persons including children.  These occurred while he was 
serving with the 35th General Support Group in a noncombat 
status.

Thereafter, the veteran was afforded a VA examination in 
February 1998.  At that time, the veteran reported two 
stressful experiences.  The first was when he saw the woman 
shot in the head.  The second was when he and his friend Ron 
were in a motel room with a prostitue and they heard people 
in the next room beating someone.  A week later he was with a 
group and a prostitute near the same building when the 
satchel charge was detonated which resulted in the deaths and 
injuries to persons to include children.  Following a mental 
status examination, the examiner concluded that the veteran 
had an anxiety disorder. 

In an August 1998 rating decision, the RO determined, in 
pertinent part, that service connection was warranted for 
hearing loss and tinnitus.  It was determined that during the 
veteran's Vietnam service, the veteran participated in 
counteroffensive campaigns and was exposed to gunfire daily.  
The Board notes, at this point, that the RO did not determine 
that the veteran served in combat, the RO determined solely 
that he participated in counteroffensive campaigns and was 
exposed to gunfire as part of an artillery unit.  

In May 1999, the Board remanded this claim to the RO.  The RO 
was instructed to contact the veteran and request that he 
furnish information as to any psychiatric treatment he has 
received since separation from service.  The RO was 
instructed to obtain those records not currently a part of 
the claims file.  The RO was told to request that the veteran 
submit a comprehensive statement as to all of the events 
during his active service that he believes constitute a 
"stressor" and to advise the veteran that it is imperative 
that he provide as much detailed information as possible as 
to the dates, places, and nature of the incidents.  If other 
personnel were involved, the veteran was to be told to 
provide their names, grades, and units of assignment and to 
report, with as much specificity as possible, the approximate 
dates of the incidents in which his unit was attacked.  The 
RO was instructed to inform the veteran that without specific 
details, a meaningful search for service records to verify 
these events would be most difficult.  The RO was also 
instructed to request that the veteran provide a copy of the 
citation awarding him the Army Commendation Medal.  
Thereafter, the RO was to obtain verification of the claimed 
stressors from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  The RO was to provide the USASCRUR 
a copy of the veteran's DA-20, his discharge certificate, his 
statements pertaining to the claimed stressors, and a copy of 
the Board's remand decision.  Also, the RO was to ask the 
USASCRUR to search the morning reports, duty rosters, and any 
other appropriate documents for the G Battery, 55th 
Artillery, from September to December 1969.  In addition, the 
USASCRUR was to be asked to verify any additional stressors 
identified by the veteran.  Finally, the RO was to afford the 
veteran another examination.  

Thereafter, information was received showing the award to the 
veteran of the Army Commendation Medal and the Good Conduct 
Medal.  With regard to the Army Commendation Medal, it was 
noted that the award was for meritorious service in 
connection with military actions against a hostile force.  
The Good Conduct Medal was awarded for exemplary behavior, 
efficiency, and fidelity.  The information also showed that 
the veteran was awarded a sharpshooter badge with rifle bar.  
There was no definitive information regarding combat.

In March 2000, the RO sent a letter to the USASCRUR in order 
to verify the veteran's alleged stressors.  Thereafter, the 
Department of the Army confirmed that the request had been 
received.  

In a May 2000 statement, a private physican, Leslie F. 
Ammeter, M.D., indicated that the veteran had been treated 
from 1985 to 1996 for recurrent anxiety with panic attacks.  

Thereafter, the veteran continued to be treated on an 
outpatient basis for psychiatric problems in 2000.  He was 
diagnosed as having PTSD during his treatment.  

Thereafter, printouts of information from the internet were 
received regarding Americal Division History.  With regard to 
Americal Division, Battery G (Machine Gun) 55, the 
information indicated that this division provided convoy 
security, combat assault support, and perimeter defense to 
all organic artillery and infantry units within the Americal 
Division area of operations.  In addition, the division 
provided an extensive program of indirect fire into suspected 
enemy locations.  In addition, the information indicated that 
Americal Division G 55 had a Quad 50 and that the "Quads" 
had combat assaulted on numerous occasions in direct support 
of Americal infantry and artillerymen.  

In March 2001, the veteran was again examined.  At that time, 
the veteran indicated that he served in combat in Vietnam, 
had participated in firefights, had killed many people, and 
had seen many people to include children killed.  The veteran 
also reported the same stressors as previously noted.  Mental 
status examination resulted in a diagnosis of PTSD.  The 
examiner stated that he had some aspects of PTSD due to 
nightmares, the number of marriages and hypervigilance, that 
Axis I was PTSD and that the stressor was unclear but it 
appeared he started out with a diagnosis of major depression 
which over the years had become PTSD.

In February 2001 the USASCRUR reported that they were unable 
to verify any of the stressors other than general exposure to 
mortar fire due as the information provided was insufficient.  
In May 2001, the RO sent a letter to the veteran requesting 
more specific information with regard to his alleged 
stressors.  Thereafter, in June 2001, the veteran replied, 
but he did not furnish complete information.  He only 
provided partial names of individuals allegedly killed and 
reported non-specific incidents where persons were killed.  
The veteran had been notified that in order to verify an 
alleged stressor, the date, place, and names of persons 
involved needed to be provided by him.  The veteran did not 
completely furnish this information.  In addition, the 
veteran reported that he thought  but was not sure, then 
decided that a hometown friend of his got hit or "busted" 
in an attack in December 1970; however, he did not provide 
any other specifics to include the friend's name, even though 
he had been notified to provide specific information.  In 
addition, the veteran submitted information regarding 
proposed legislation to create a combat artillery medal; 
however, the veteran has not been awarded a combat citation 
as of this time.  


Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  [While the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD, that requirement has 
since been eliminated; as the current version is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).]  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The Board initially notes that a review of the record 
discloses that the veteran has been diagnosed as having PTSD 
as a result of stressful incidents he reportedly experienced 
during service.  VA outpatient records and the March 2001 
examination show that the veteran has been diagnosed as 
having PTSD, and, therefore, there is a current diagnosis of 
PTSD.  

In correspondence of record and during his personal hearing 
held before a hearing officer at the RO, the veteran 
essentially asserted that he has PTSD as a result of 
participation in combat.  In determining whether the veteran 
participated in combat, the veteran's oral and written 
testimony will be weighed together with the other evidence of 
record.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  
Although there is no indication in the service records that 
the veteran served in combat in Vietnam, it appears that the 
veteran has repeatedly told physicians that he participated 
in combat in Vietnam. 

The Board finds that the evidence does not warrant a finding 
that the veteran participated in combat with the enemy.  In a 
precedent opinion issued by VA's General Counsel, as cited 
above, it was held that the ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran "have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 (2000).  The General 
Counsel also indicated the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, the record does not establish the veteran's 
participation in combat.  The veteran's DD Form 214 does not 
show that he received any commendations or awards which 
appear to be awarded primarily or exclusively for 
circumstances relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
id.  The veteran received other awards and was an 
artilleryman, however, he was not recognized as having combat 
service and he did not receive the "V" device even though 
he stated that he had received it.  There is information of 
record such as the internet printout which showed that one of 
the veteran's units may have been involved in combat, but 
there is no specific information showing that the veteran was 
attached to this division during events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  The veteran has been repeatedly told of 
the information needed to substantiate his claim of combat 
service, but he has not complied in full with the requests by 
VA for more information.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The veteran's oral and 
written testimony and the unit histories are insufficient to 
show participation in combat when compared to the lack of any 
combat citations or other evidence showing that the veteran 
himself participated in combat with his unit.  The Board 
therefore finds that the veteran did not participate in 
combat.  See Cohen.  In reaching this determination, the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim of participation in combat, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  

Furthermore, to the extent that medical examiners may have 
concluded that the veteran has PTSD due to combat, such 
diagnoses were based on an oral history as provided by the 
veteran, and are otherwise lacking in a factual basis so as 
to outweigh the information in the veteran's service records.  
Moreover, the March 2001 examiner, although stating that the 
veteran had PTSD, noted that his stressor was unclear.  
Therefore, it appears that she did not associate the 
diagnosis with any verifiable stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."  Thus, in the absence of 
combat service, the veteran's own lay testimony is 
insufficient to establish the occurrence of stressors and 
alleged stressors must be corroborated by credible supporting 
evidence.  As such, the Board must make a determination as to 
whether any of the veteran's alleged stressors are supported 
by credible evidence.  

Since there is no verification of combat service, the 
veteran's alleged stressors must be corroborated.  As noted, 
the USASCRUR was contacted for this purpose, but was not able 
to verify any stressors based on the information provided.  
The veteran has been repeatedly requested to provide complete 
information, i.e., complete dates, places, and names of 
individuals involved in the alleged stressful episodes, but 
he has not furnished the requested information nor has he 
independently provided evidence corroborating the alleged 
stressors.  The one lay statement only referred to a  "night 
fire mission."  However, this person's statement does not 
confirm nor corroborate any of the veteran's alleged 
stressors due to the lack of any specificity.  

In sum, the veteran has not come forward with the precise 
day, week, or month of his stressors along with the complete 
names of any persons whom he saw killed or wounded.  See 
generally, MANUAL M21-1, Part VI, 11.38f(2) (Change 65, 
October 28, 1998); see also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). 

The VA has, without success, attempted to verify the 
veteran's claimed stressors.  Given the foregoing, the Board 
finds that none of the claimed stressors have been verified.  
In reaching this decision, the Board has noted that the 
record contains diagnoses of PTSD purportedly linked to his 
service.  However, the Board has concluded that the veteran 
did not participate in combat, and there is no verification 
of the claimed stressors to support a PTSD diagnosis.  As 
such, the diagnoses contain unsupported conclusions which are 
insufficient to warrant a grant of service connection for 
PTSD.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  Based on the 
foregoing, the veteran's claim for service connection for 
PTSD fails on the basis that the veteran is not shown to have 
participated in combat; there is no verified stressor; and 
that all elements required for such a showing have not been 
met.  The Board finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for PTSD.  Accordingly, service connection for 
PTSD must be denied.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

